Citation Nr: 1828037	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-28 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dental condition for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  .

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017; a transcript of the hearing is of record.

The Board notes that the Veteran originally filed a claim for service connection for compensation for failed dental work (dental condition) in January 2012, which was denied in the August 2013 rating decision at issue herein.  The Veteran filed a notice of disagreement (NOD) with that decision in September 2013.  The AOJ issued a separate March 2014 rating decision which denied service connection for dental treatment purposes for tooth number 14 and tooth number 31 (i.e., the teeth at issue which were repaired during active service); however, the Veteran did not file a notice of disagreement with this decision.  Therefore, only the issue of entitlement to service connection for a dental condition for compensation purposes is currently before the Board.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during his active duty service, and has persisted since that time.

2.  The Veteran's dental conditions are attributed to periodontal disease and associated treatment without loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C. § 1131, 1712; 38 C.F.R. §§ 3.303, 3.381, 4.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A.  Tinnitus

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma (e.g., gunfire and jet engine noise) sustained while serving in the Republic of Vietnam and as part of his military duties. 

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Particularly significant are service department records documenting the Veteran's MOS as a jet engine mechanic and other records confirming counterinsurgency experience, which indicate a work environment that largely mirrors that described by the Veteran.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service. 

The Board acknowledges that a January 2012 VA audiological examination indicated that it was less likely than not that his tinnitus was related to military service; however, the Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation. 

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation.  See Jandreau, 492 F.3d at 1376-77.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that tinnitus has been present continuously since separation and service connection is warranted.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B.  Dental Condition

The Veteran contends that he had a "gold cap" put on one of his upper left teeth during service in order to try to save the tooth, and that the capped tooth led to his development of gum disease and the decay of the tooth.  He further contends that he had a different tooth filled during service and that the filling eventually fell out leading to damage to the tooth.

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, which are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under Diagnostic Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  However, this rating code only applies to bone loss as a result of trauma or disease such as osteomyelitis, but does not apply to bone loss as a result of periodontal disease; as such loss is not considered disabling.  Id. at DC 9913; see also Simington v. West, 11 Vet. App. 41, 44 (1998).

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

In this case, service treatment records (STRs) indicate that shortly after his induction into the military, the Veteran had a root canal performed on tooth number 14, which was also capped with a gold crown; and tooth number 31 filled due to decay.  However, treatment records are silent for mention of any injury or trauma to the teeth.  In addition, in a March 1992 examination and his October 1996 separation examination, the Veteran listed a negative history of severe tooth or gum trouble and the examiners noted that he was type II class 2 qualified.  

A post-service dental record dated April 20, 2012 entitled "Treatment Plan" showed an invoice suggesting surgical removal of erupted teeth numbers 14 and 31.  In a July 2013 statement, the Veteran claimed that the work done on his teeth, numbers 14 and 31, during active duty did not hold up.  He stated that tooth number 14 was getting food in it, causing pressure inside the tooth and causing pain, and that tooth number 31 was extracted due to damage caused as a result of the filling falling out.  

At his July 2017 Board hearing, the Veteran testified that while on active duty he had dental work done in order to try and save his teeth, including putting a gold cap on one.  He stated that he did not have any problems with his teeth until around two years before the hearing.  He asserted that around that time, his teeth became infected requiring removal.  He stated that a private doctor concluded that he now had gum disease.  He also claimed that the gum disease and "rotten" teeth were directly related to the gold cap the military dentist put on his tooth, but that the private doctor did not exactly state such a connection.

A July 2017 letter from the Veteran's dentist indicated that he was examined on July 20, 2016 and that there were caries present on tooth number 14.  The dentist noted that the tooth had a previous root canal with a crown and that the tooth had distal decay due to furcation.  The dentist stated that the tooth was no longer restorable due to extensive decay.

In sum, although it is clear the Veteran has had in-service and post-service dental treatment including fillings and crowns, his dental condition does not constitute an injury for which service connection for compensation may be granted.  The Veteran has not been shown to have any conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The Board also notes that the "type II class 2" qualification noted on the Veteran's separation examination indicates a dental condition which is noncompensable.  See 38 C.F.R. § 17.161.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for compensation for a dental disability, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a dental condition for compensation purposes is denied



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


